Citation Nr: 1512226	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cervical spine disorder, diagnosed as status post anterior cervical discectomy and fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1994 to November 1994 and from December 1994 to October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for residuals of a cervical spine disability that he asserts were first manifested by pain in his right arm and elbow.  It is noted that lay statements have been received that attest to the Veteran having had arm and elbow pain in service.  The Veteran testified that he was initially treated for arm and elbow pain, but that these symptoms were eventually found to be the result of disc disease of the cervical spine.  From the Veteran's hearing testimony it appears that not all of the Veteran's private treatment records have been associated with the claims folder.  The Board is on notice as to the existence of additional medical records that may have some bearing on the claim.  As such, an attempt should be made to associate them with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

It is also noted that the Veteran has not been afforded a VA examination to ascertain whether the symptoms of right arm and elbow pain noted by the Veteran and attested to by his fellow servicemen, could have been early manifestations of a cervical spine disability.  In view of the Veteran's contentions, the Board finds that an examination is necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide a list of medical care providers from whom he received treatment for arm and elbow pain or a cervical spine disorder following service.  After obtaining any necessary consent, the AOJ should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment identified by the Veteran.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his cervical spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any cervical spine disorder is of service onset or otherwise related to service, particularly the complaints of right arm and elbow pain noted by the Veteran while he was on active duty.  Lay statements must be considered and discussed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

